920 So.2d 723 (2006)
Rhonda STRINGFELLOW, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D04-5276.
District Court of Appeal of Florida, First District.
February 9, 2006.
Appellant, pro se.
Geri Atkinson-Hazelton, General Counsel, and John D. Maher, Deputy General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
This is an appeal by claimant Rhonda Stringfellow from a final order of the Florida Unemployment Appeals Commission disqualifying her from unemployment compensation benefits on the ground of misconduct connected with work, i.e., a violation of the employer's policies. Because there is no showing in the record that claimant repeatedly violated explicit policies after several warnings, the order is REVERSED and the cause is REMANDED with directions for benefits to be awarded during the applicable period. See Ash v. Fla. Unemployment Appeals Comm'n, 872 So.2d 400, 402 (Fla. 1st DCA 2004); Thomas v. United Parcel Serv., Inc., 864 So.2d 567, 569 (Fla. 2d DCA 2004).
ERVIN, BARFIELD and VAN NORTWICK, JJ., concur.